 Case 6:20-cv-00225-JDK Document 16 Filed 08/24/20 Page 1 of 5 PageID #: 92




                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION


TREY CARNLEY                                                                   PLAINTIFF


vs.                                No. 6:20-cv-225-JDK


MUGGLE TOWING, LLC,                                                        DEFENDANTS
and JESSICA WARREN


           REPLY IN SUPPORT OF MOTION TO DISMISS COUNTERCLAIMS


      The Response to the Motion to Dismiss (“Response”) filed by Defendants Muggle

Towing, LLC, and Jessica Warren (collectively “Defendants”) does not and cannot cure

the defective Counterclaims. The Counterclaims are without merit, and, even if the

allegations were true, the facts would not justify relief, as asserted, under Texas law. As

such, Defendants’ Counterclaims must be dismissed in their entirety.

      A.      Defendant’s Counterclaims should be dismissed pursuant to
              Fed. R. Civ. P. 12(b)(1).

      Even with a broad reading of Rule 13, Defendants’ claims do not meet the test for

compulsory claim jurisdiction. Without providing any further details or clarification,

Defendants make a series of leaps in order to create a vague impression that their

negligence and fraud claims are somehow related to Plaintiff’s FLSA overtime claims, but

this argument fails under just a modest examination. Defendants merely restate, almost

verbatim, the allegations made in their Counterclaims without providing any new context

as to how these allegations have any bearing whatsoever on Plaintiff’s wage claims.

Defendants appear to be arguing that because Plaintiff’s behavior resulted in some loss


                                          Page 1 of 5
                         Trey Carnley v. Muggle Towing, LLC, et al.
                           U.S.D.C. (E.D. Tex.) No. 6:20-cv-225-JDK
                     Reply in Support of Motion to Dismiss Counterclaim
 Case 6:20-cv-00225-JDK Document 16 Filed 08/24/20 Page 2 of 5 PageID #: 93




of profit, Plaintiff is not entitled to overtime pay. This is a claim for setoff, which the Fifth

Circuit has routinely disallowed in the FLSA context except in very narrow circumstances

that are not present here. Martin v. PepsiAmericas, Inc., 628 F.3d 738, 740 (5th Cir.

2010) (“Generally speaking, courts have been hesitant to permit an employer to file

counterclaims in FLSA suits for money the employer claims the employee owes it, or for

damages the employee's tortious conduct allegedly caused.”); Brennan v. Heard, 491

F.2d 1, 4 (5th Cir. 1974). Defendant’s claims are not compulsory because they are

completely unrelated to whether or not Plaintiff was properly paid and so should be

dismissed in accordance with Fifth Circuit precedent.

       Defendants argue that their claims fall under the exception as delineated in Singer

v. City of Waco, but this is a misunderstanding of applicable law. 324 F.3d 813 (5th Cir.

2003). In Singer, the Fifth Circuit created an exception that allows employers to offset

prepaid overtime payments, meaning the employer has already paid the employee

overtime wages. 324 F.3d at 828. This exception was clarified and narrowed in Martin v.

PepsiAmericas, Inc., in which the Court stated, “We continue to look with disfavor on set-

offs unless the money being set-off can be considered wages that the employer pre-paid

to the plaintiff-employee. 628 F.3d 738, 742 (5th Cir. 2010) (emphasis added). There is

no interpretation of Defendants’ fraud or negligence claims under which Defendants’

damages may be construed as prepaid wages because Defendants are very clearly

claiming a setoff due to allegations of Plaintiff’s misconduct. Defendants’ Counterclaims

contain no allegations regarding Plaintiff’s wages or time worked. Therefore, the Singer

exception does not apply and Defendants’ claims are not permitted under applicable Fifth

Circuit law.

                                           Page 2 of 5
                          Trey Carnley v. Muggle Towing, LLC, et al.
                            U.S.D.C. (E.D. Tex.) No. 6:20-cv-225-JDK
                      Reply in Support of Motion to Dismiss Counterclaim
 Case 6:20-cv-00225-JDK Document 16 Filed 08/24/20 Page 3 of 5 PageID #: 94




       Defendants’ claims are wholly unconnected to Plaintiff’s wage claims, and if

allowed in this case they will predominate over Plaintiff’s right to pursue an FLSA lawsuit.

Defendants’ claims are merely retaliation dressed in a very thin veil, meant to punish

Plaintiff for bringing his wage claims. Allowing Defendants’ claims to color this case will

not only cloud the wage issues in Plaintiff’s Complaint, it will utterly subvert the purposes

of the FLSA. See Slaughter v. Alpha Drugs, LLC, 907 F. Supp. 2d 50 (D.D.C. 2012). See

also Poole v. Dhiru Hosp., LLC, Civil Action No. SA-18-CV-636-XR, 2019 U.S. Dist.

LEXIS 138081, at *22-29 (W.D. Tex. Aug. 15, 2019) (citing McLaughlin v. Richland Shoe

Co., 486 U.S. 128 (1988)). The two claims are barely tangentially related as both concern

Plaintiff’s tenure as Defendant’s employee, which is an insufficient basis for supplemental

jurisdiction. Saenz v. Austin Roofer's Supply, LLC, 664 F. Supp. 2d 704, 710 (W.D. Tex.

2009) (declining to exercise supplemental jurisdiction when “the employment relationship

provides the only nexus between Plaintiffs’ FLSA claims and Arredondo's tort claims.”);

Whatley v. YWCA of Nw. La., Inc., No. 06-423, 2006 U.S. Dist. LEXIS 31129, at *9 (W.D.

La. May 18, 2006) (same). See also, Lou v. Ma Labs., Inc., No. C 12-05409 WHA, 2013

U.S. Dist. LEXIS 109135, at *9 (N.D. Cal. Aug. 2, 2013) (“The mere fact that the parties

were once linked by an employer-employee relationship is insufficient when the claims

would stir such different issues and rely on such divergent facts and evidence.”).

       B.     Defendants’ Counterclaims should be dismissed pursuant to
              Fed. R. Civ. P. 12(b)(6) and 9(b).

        Defendants’ Counterclaims fail to state a claim for which relief may be granted

and must be dismissed. Fed. R. Civ. P. 12(b)(6). Even if the facts set forth in the

Counterclaims were true, they must nonetheless be dismissed as a matter of law.

Dismissal is proper because it will spare “litigants the burden of unnecessary pretrial and
                                          Page 3 of 5
                         Trey Carnley v. Muggle Towing, LLC, et al.
                           U.S.D.C. (E.D. Tex.) No. 6:20-cv-225-JDK
                     Reply in Support of Motion to Dismiss Counterclaim
 Case 6:20-cv-00225-JDK Document 16 Filed 08/24/20 Page 4 of 5 PageID #: 95




trial activity” where an action is “fatally flawed in [its] legal premise.” Nietzke v. Williams,

490 U.S. 319, 326–27 (1989).

       Defendants’ Response does not add any additional information to their

Counterclaims, it merely restates the allegations contained in the Counterclaims. The

Response does not cure the fatal defects that necessitate dismissal of Defendants’

Counterclaims. Defendants again take great care in describing the alleged misconduct of

Plaintiff, but continue to inadequately describe the damages sustained by Defendants.

Moreover, Defendants make some vague allusions to “falsified records” and

“unauthorized overtime,” but provide no specific facts regarding these allegations.

Defendants have provided no evidence whatsoever relating to the amount of time

allegedly inflated or falsified, and the amount of damages allegedly incurred by these

actions, and who actually incurred the damages. This is insufficient under both Rule

12(b)(6) and Rule 9(b), and any claims regarding falsified time Defendants are attempting

to shoe-horn into their Response should be dismissed accordingly.

       C.     Conclusion

       Defendants’ Counterclaims are an inappropriate vehicle for bringing state law tort

claims in an FLSA case. Defendants’ claims are wholly unconnected with Plaintiff’s wage

claims and must therefore be dismissed in their entirety pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure. Additionally, and in the alternative, Defendants’

Counterclaims do not state a legal basis for relief, and therefore the Counterclaims must

be dismissed for failure to state a claim pursuant to Rule 12(b)(6) and Rule 9(b).




                                           Page 4 of 5
                          Trey Carnley v. Muggle Towing, LLC, et al.
                            U.S.D.C. (E.D. Tex.) No. 6:20-cv-225-JDK
                      Reply in Support of Motion to Dismiss Counterclaim
 Case 6:20-cv-00225-JDK Document 16 Filed 08/24/20 Page 5 of 5 PageID #: 96




                                                 Respectfully submitted,

                                                 PLAINTIFF TREY CARNLEY
                                                 SANFORD LAW FIRM, PLLC
                                                 One Financial Center
                                                 650 S Shackleford Suite 411
                                                 Little Rock, Arkansas 72211
                                                 Telephone: (501) 221-0088
                                                 Facsimile: (888) 787-2040

                                                 /s/ Josh Sanford
                                                 Josh Sanford
                                                 Tex. Bar No. 24077858
                                                 josh@sanfordlawfirm.com


                              CERTIFICATE OF SERVICE

        I, Josh Sanford, do hereby certify that on the date imprinted by the CM/ECF system,
a true and correct copy of the foregoing REPLY was filed via the CM/ECF system, which
will provide notice to the attorneys named below:

      Daniel A. Noteware, Jr., Esq.
      NOTEWARE LAW FIRM, P.C.
      100 E. Ferguson, Suite 910
      Tyler, Texas 75702
      Telephone: 903-747-8245
      Facsimile: 903-730-5151
      dan@notewarelaw.com
                                                 /s/ Josh Sanford
                                                 Josh Sanford




                                          Page 5 of 5
                         Trey Carnley v. Muggle Towing, LLC, et al.
                           U.S.D.C. (E.D. Tex.) No. 6:20-cv-225-JDK
                     Reply in Support of Motion to Dismiss Counterclaim
